         Case 6:20-cv-00952-ADA Document 20 Filed 02/26/21 Page 1 of 3




                       17IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 WSOU Investments LLC                         §
 doing business as                            §
 Brazos Licensing and Development,            §
                                              §
                      Plaintiffs,             §      Civil Action No. 6:20-cv-00952-ADA
                                              §      Civil Action No. 6:20-cv-00953-ADA
 v.                                           §      Civil Action No. 6:20-cv-00956-ADA
                                              §      Civil Action No. 6:20-cv-00957-ADA
 Oneplus Technology (Shenzhen) Co., Ltd.,     §      Civil Action No. 6:20-cv-00958-ADA
                                              §
                      Defendant.              §               Jury Trial Demanded
                                              §
                                              §

           DEFENDANT ONEPLUS TECHNOLOGY (SHENZEN) CO, LTD’S
             NOTICE OF APPEARANCE OF AHREN C. HSU-HOFFMAN

       Defendant OnePlus Technology (Shenzhen) Co., Ltd. files this notice of attorney

appearance and hereby notifies the Court and all parties of record that Ahren C. Hsu-Hoffman is

appearing as counsel for Defendant OnePlus Technology (Shenzhen) Co., Ltd. in the above-

referenced matters.




                                              1
       Case 6:20-cv-00952-ADA Document 20 Filed 02/26/21 Page 2 of 3




Date: February 26, 2021                  Respectfully submitted,

                                         MORGAN, LEWIS & BOCKIUS LLP

                                          /s/ Ahren C. Hsu-Hoffman
                                         Elizabeth M. Chiaviello
                                         Texas Bar No. 24088913
                                         elizabeth.chiaviello@morganlewis.com
                                         1717 Main Street, Suite 3200
                                         Dallas, TX 75201-7347
                                         T. 214-466-4000
                                         F. 214-466-4001

                                         Michael J. Lyons (pro hac vice pending)
                                         michael.lyons@morganlewis.com
                                         Ahren C. Hsu-Hoffman
                                         Texas Bar No. 24053269
                                         ahren.hsu-hoffman@morganlewis.com
                                         Jacob J.O. Minne (pro hac vice pending)
                                         jacob.minne@morganlewis.com
                                         Yalei Sun (pro hac vice pending)
                                         yalei.sun@morganlewis.com
                                         1400 Page Mill Road
                                         Palo Alto, CA 94304
                                         T. 650.843.4000
                                         F. 650.843.4001

                                         Attorneys for Defendant OnePlus Technology
                                         (Shenzhen) Co., Ltd.




                                     2
          Case 6:20-cv-00952-ADA Document 20 Filed 02/26/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that on February 26, 2021, a true and correct copy

of the foregoing document was electronically filed via the Court’s CM/ECF system per Local Rule

CV-5, which will send a notification of electric filing to all counsel of record who have appeared

in this case.

                                                     /s/ Ahren C. Hsu-Hoffman
                                                     Ahren C. Hsu-Hoffman




                                                 3
